

 S3031 ENR: Federal Personal Property Management Act of 2018
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fifteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and
			 eighteenS. 3031IN THE SENATE OF THE UNITED STATESAN ACTTo amend chapter 5 of title 40, United States Code, to improve the management of Federal personal
 property. 1.Short titleThis Act may be cited as the Federal Personal Property Management Act of 2018.2.Federal personal property management(a)Inventory assessing and identifying excess personal propertySection 524(a) of title 40, United States Code, is amended—(1)in paragraph (11), by striking and at the end;(2)in paragraph (12), by striking the period at the end and inserting ; and; and(3)by adding at the end the following:(13)in accordance with guidance from the Administrator of General Services—(A)on an annual basis, conduct an inventory and assessment of capitalized personal property to identify excess capitalized personal property under its control, including evaluating—(i)the age and condition of the personal property;(ii)the extent to which the executive agency utilizes the personal property;(iii)the extent to which the mission of the executive agency is dependent on the personal property; and(iv)any other aspect of the personal property that the Administrator determines is useful or necessary for the executive agency to evaluate; and(B)on a regular basis, conduct an inventory and assessment of accountable personal property under its control, including evaluating—(i)the age and condition of the personal property;(ii)the extent to which the executive agency utilizes the personal property;(iii)the extent to which the mission of the executive agency is dependent on the personal property; and(iv)any other aspect of the personal property that the Administrator determines is useful or necessary for the executive agency to evaluate..(b)Thresholds for capitalization and accountabilitySection 506(a)(1) of title 40, United States Code, is amended by adding at the end the following:(E)Capitalization thresholdsEstablish thresholds for acquisitions of personal property for which executive agencies shall capitalize the personal property.(F)Accountability thresholdsNotwithstanding section 121(b), for the management and accountability of personal property, establish thresholds for acquisitions of personal property for which executive agencies shall establish and maintain property records in a centralized system..Speaker of the House of RepresentativesVice President of the United States and President of the Senate